DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-14-26
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
Disabled and Elderly Health Programs Group (DEHPG)
December 18, 2006
Dear State Medicaid Director,
The purpose of this memorandum is to give you an update on two important developments in the
Medicare Part D Low-Income Subsidy (LIS) Program. The Centers for Medicare & Medicaid
Services (CMS) is (1) releasing updated resource standards for 2007 for the purposes of making
LIS eligibility determinations, and (2) informing you of the maximum co-payments that LIS
eligible beneficiaries, including full-benefit dual eligible and partial dual eligible individuals,
will pay as enrollees of Medicare prescription drug plans. States making LIS determinations
should be prepared to begin using the updated resource standards in 2007. The updated income
standards (Federal Poverty Level tables) are expected to be released in late January.
2007 Resource Standards
Section 1860 D-14(a)(3) of the Social Security Act (the Act) provides the methodology for
recalculating the resource standards each year and the percentages of the Federal Poverty Level
that indicate income eligibility for LIS. In order to qualify for LIS, Medicare beneficiaries must
have resources no greater than the resource limits established under the Act. In 2006, to qualify
for the full low-income subsidy, Medicare beneficiaries are required to have resources equal to
or below $6,000 ($9,000 if married and living together). In 2006, to qualify for other lowincome subsidies, Medicare beneficiaries are required to have resources equal to or below
$10,000 ($20,000 if married). These resource limits are increased by $1,500 per person if the
beneficiary indicates that s/he expects to use his/her $1,500 allowable for burial expenses.
The statute directs CMS to update the resource limits for LIS each year. Provided below are (i)
the methodology for updating the resource limits, and (ii) the 2007 low-income subsidy resource
limits.
I. Calculation Methodology
Section 1860D-14(a)(3)(D) of the Act requires CMS to use the annual percentage increase in the
Consumer Price Index CPI), All Urban Consumers (all items, U.S. city average) as of September
of the previous year (rounded to the nearest multiple of $10) to update the resource limits for the
low-income subsidy. CMS used the September, 2005 and the September, 2006 CPI values from
the Bureau of Labor Statistics to calculate the annual percentage increase. The annual
percentage increase in CPI for contract year 2007 is calculated as follows:

September 2006 CPI
202 .9
or
= 1.0206
September 2005 CPI
198 .8

Page 2 – State Medicaid Director
(Source: Bureau of Labor Statistics, Department of Labor)
Thus, the 2007 increase factor for the low-income subsidy resource limits is 2.06%. This means
that the resource limit required for beneficiaries to qualify for the full low-income subsidy is
increased from $6,000 ($9,000 if married) to $6,120 ($9,190 if married) for 2007. The resource
limit required to qualify for partial low-income subsidies is increased from $10,000 ($20,000 if
married) to $10,210 ($20,410 if married) for 2007.
II. Table of Resource Limits Used to Determine Eligibility for Low-income Subsidy
LIS Level

Marital Status

Full Subsidy LIS

Single
Married
Single
Married

All Other LIS

2006 LIS Resource
Limit*
$7,500
$12,000
$11,500
$23,000

2007 LIS Resource
Limit*
$7,620
$12,190
$11,710
$23,410

*These resource limits include $1,500 per person for burial expenses.

Availability of New SSA Applications
SSA will revise its applications accordingly. Please contact the Directors of Communications in
the following SSA regions if you need LIS applications with the new resource levels:
ATL.ORC.RPA@ssa.gov
BOS.RCD@ssa.gov
CH.RPA@ssa.gov
DA.RPA@ssa.gov
DEN.RCD@ssa.gov
KC.RPAO@ssa.gov
NY.RPA@ssa.gov
PHI.RPA@ssa.gov
SEA.ORC.RPA@ssa.gov
SF.RPA@ssa.gov
2007 Copayments
As required by statute, the Medicare prescription drug benefit parameters are updated each year
using one of two indexing methods, either the annual percentage increase in average
expenditures for Part D drugs per eligible beneficiary, or the annual percentage increase in the
Consumer Price Index (all items, U.S. city average). Thus, effective January 1, 2007, the
maximum cost-sharing amounts for LIS eligible beneficiaries, including full-benefit dual
eligibles, are as follows:

Page 3 – State Medicaid Director
Maximum LIS Eligible Cost-Sharing*

Income Category
Institutionalized Full-Benefit Dual
Eligible
Full-Benefit Dual Eligible ≤ 100% FPL
Full-Benefit Dual Eligible > 100% FPL;
Medicare Saving Program Participant
(QMB-only, SLMB-only, or QI);
Supplemental Security Income (but not
Medicaid) Recipient;
Applicant < 135% FPL with resources ≤
$7,620 ($12,190 if married)**
Applicant < 150% FPL with resources bet.
$7,620-$11,710 ($12,190-$23,410 if
married)**

Copayment up to
Out-of-Pocket
Deductible
Limit ($3,850)
$0
$0
$0
$0

Copayment
above
Out-of-pocket
Limit
$0

$1 generic,
$3.10 brand
$2.15 generic,
$5.35 brand

$0

15%

$2.15 generic,
$5.35 brand

$53

$0

*Please note that only the $1 copayment for full-benefit dual eligible individuals with income at or below 100% FPL
and the $0 copayment for institutionalized full benefit dual eligibles are unchanged from 2006 to 2007.
** Resource limits displayed include $1,500 per person for burial expenses.

Point of Contact
For questions pertaining to the methodology for updating the resource standards, please contact:
Meghan Elrington at meghan.elrington@cms.hhs.gov or (410) 786-8675.
For questions pertaining to LIS eligibility, please contact:
Kay Pokrzywa
katherine.pokrzywa@cms.hhs.gov
Jill Gotts
jill.gotts@cms.hhs.gov
Sincerely,
/s/
Gale P. Arden
Director

410-786-5530
410-786-7794

